        Case 2:18-cv-14322-MCA-MAH Document 92 Filed 10/18/19 Page 1 of 2 PageID: 2407


                           CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
                                                                 COUNSELLORS AT LAW
                                                                     _____________
                                                                                           PETER G. STEWART
CHARLES C. CARELLA                  JAMES T. BYERS             5 BECKER FARM ROAD                                                 RAYMOND J. LILLIE
BRENDAN T. BYRNE                    DONALD F. MICELI                                       FRANCIS C. HAND                        WILLIAM SQUIRE
                                                              ROSELAND, N.J. 07068 -1739   AVRAM S. EULE
JAN ALAN BRODY                      A. RICHARD ROSS                                                                               STEPHEN R. DANEK
JOHN M. AGNELLO                     CARL R. WOODWARD, III
                                                                PHONE (973) 994-1700       CHRISTOPHER H. WESTRICK*               DONALD A. ECKLUND
CHARLES M. CARELLA                  MELISSA E. FLAX               FAX (973) 994-1744       JAMES A. O’BRIEN III**                 MEGAN A. NATALE
JAMES E. CECCHI                     DAVID G. GILFILLAN           www.carellabyrne.com                                             ZACHARY S. BOWER+
                                    G. GLENNON TROUBLEFIELD                                OF COUNSEL                             MICHAEL CROSS
JAMES D. CECCHI (1933-1995)         BRIAN H. FENLON                                                                               CHRISTOPHER J. BUGGY
                                                                                           *CERTIFIED BY THE SUPREME COURT OF
JOHN G. GILFILLAN III (1936-2008)   LINDSEY H. TAYLOR                                      NEW JERSEY AS A CIVIL TRIAL ATTORNEY
                                                                                                                                  JOHN V. KELLY III
ELLIOT M. OLSTEIN (1939-2014)       CAROLINE F. BARTLETT                                   **MEMBER NY AND MA BARS ONLY           MICHAEL A. INNES

                                                                                                                                  +MEMBER FL BAR ONLY




                                                               October 18, 2019

           VIA ECF

           Honorable Madeline Cox Arleo, U.S.D.J.
           United States District Court
           Martin Luther King, Jr. Federal Building
            and Courthouse
           50 Walnut Street
           Newark, NJ 07102

                                    Re:        ALPHA CEPHEUS, LLC et al. v. CHINH CHU et al.
                                               Case No. 2:18-cv-14322(MCA)(MAH)
           Dear Judge Arleo,

                  We represent Defendants Chinh Chu and Douglas Newton in the above-referenced
           matter. We write regarding Plaintiffs’ ongoing failure to serve purported Defendants CC Capital
           CHT Holdco LLC and CHT Holdco LLC (the “CC Capital Entities”) even though more than six
           months have passed since the Amended Complaint was filed.

                   The CC Capital Entities are affiliated with Defendants Chu and Newton. Defendants Chu
           and Newton, as well Defendant Truc To, have moved to dismiss the Amended Complaint and their
           motions are now fully briefed and pending. Consistent with the 90-day time limit for service in
           Federal Rule of Civil Procedure Rule 4(m), Plaintiffs should not be permitted hold their potential
           claims against the CC Capital Entities in abeyance until they see what happens on the pending
           dismissal motions. Notably, in a footnote to their Opposition to Defendants’ Motions to Dismiss,
           Plaintiffs acknowledged that they have not served the CC Capital Entities. Doc. 83 at 1 n.1. Yet,
           the only explanation they offer is that “summonses have not yet been issued.” Id. Given the
           amount of time that has elapsed since Plaintiffs filed the Amended Complaint—and the clear
           requirements of Rule 4(m)—this is no excuse at all.

                   In these circumstances, we respectfully request that the Court either dismiss the action
           against the CC Capital Entities without prejudice or order that service be made promptly. Fed. R.
           Civ. P. 4(m). If the Court permits Plaintiffs to serve the CC Capital Entities with the Amended
           Complaint at this time, we suggest the Court also enter a schedule that allows these entities to brief
           a motion to dismiss that can be considered together with the other pending dismissal motions.
   Case 2:18-cv-14322-MCA-MAH Document 92 Filed 10/18/19 Page 2 of 2 PageID: 2408

     October 18, 2019
     Page 2


           Thank you for Your Honor’s attention to this matter. We are available at the Court’s
     convenience to answer any questions Your Honor may have.

                                                    Very truly yours,

                                               CARELLA, BYRNE, CECCHI,
                                              OLSTEIN, BRODY & AGNELLO

                                                    James E. Cecchi

                                                   JAMES E. CECCHI

     cc. All Counsel of Record (via ECF)




C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                 A PROFESSIONAL CORPORATION
